Citation Nr: 9930833	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee condition.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to March 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision from the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an increased evaluation for 
a right knee condition, a left knee condition, and a right 
foot condition.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee condition is currently 
manifested by subjective complaints of pain and swelling 
without evidence of arthritis or any compensable limitation 
of motion.

3.  The veteran's left knee condition is currently manifested 
by subjective complaints of pain and swelling without 
evidence of arthritis or any compensable limitation of 
motion.

4.  Residuals of a right foot injury are manifested by no 
more than tenderness and soreness over the tarsal and 
metatarsal junctions of the foot with minimal degenerative 
arthritic changes of the first metatarsal and phalangeal 
joint.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right foot injury have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect the veteran's systems were 
clinically evaluated as normal upon enlistment examination 
dated in September 1981.  Clinical records reflect treatment 
for left knee pain and crepitation with sub-patellar pressure 
in January 1983.  As assessment of chondromalacia of the left 
patella was noted.  August 1983 clinical records reflect the 
veteran underwent arthroscopy of the left knee.  A narrative 
summary dated from July 1984 to August 1984 reflects the 
veteran underwent a second arthroscopy of the left knee.  A 
diagnosis of chondromalacia of the left knee was noted.  
November 1984 clinical records reflect the veteran injured 
his right leg and foot when he was struck by a road grader.  
Examination revealed right foot pain with tenderness to 
palpation, active range of motion, no swelling, and no 
ecchymosis.  The right knee was also noted as tender to 
palpation with minimal swelling and no ecchymosis.  An 
assessment of chronic right foot pain was noted in a January 
1986 clinical record.

Upon VA examination dated in May 1986, the examiner noted 
full and complete range of motion in the left knee.  The 
examiner also noted no significant tenderness, slight 
crepitance with motion, slight pain with motion, no effusion, 
and a stable joint.  Examination of the right knee revealed 
full and complete range of motion with slight crepitance and 
pain on motion.  Generalized tenderness with no effusion was 
also noted.  The joint was noted as stable with some guarding 
around the patella.  Examination of the right foot revealed 
some slight tenderness across the metatarsal heads, but no 
swelling or abnormalities.  Diagnoses of a residual 
postoperative injury to the left knee, a residual injury to 
the right knee, and a residual fracture to the right foot 
were noted.

In a July 1986 rating decision, the RO granted entitlement to 
service connection for residuals of a right knee injury, 
evaluated as 10 percent disabling; chondromalacia of the left 
knee, evaluated as noncompensable; and residuals of a right 
foot injury, evaluated as noncompensable. 

Reserve service medical records dated from October 1986 to 
June 1987 reflect the veteran complained of sharp pains in 
the right leg and right foot.  A clinical record dated in 
June 1987 reflects the veteran injured his right foot when he 
fell into a foxhole.  

Upon VA examination dated in July 1987, it was noted the 
veteran was ambulating with a slight limp and a cane with 
some pain and tenderness in the right foot.  Physical 
examination of the right knee revealed full range of motion, 
slight pain with motion, no crepitance of motion, and no 
effusion.  Some joint line tenderness was noted.  The joint 
was noted as stable.  Examination of the right foot revealed 
no swelling and no deformity.  Slight tenderness over the 
metatarsals and a slight antalgic gait on the right side were 
noted.  Neurovascular structures were noted as intact.  
Diagnoses of a residual postoperative injury to the right 
knee and a residual fracture to the right foot were noted.

In a December 1987 rating decision, the RO determined that a 
100 percent disability evaluation was warranted for the 
veteran's residuals of a right foot injury, effective from 
June 1987, and that a 10 percent disability evaluation was 
warranted for the residuals of a right foot injury, effective 
August 1987.  A noncompensable evaluation was continued for 
chondromalacia of the left knee and a 10 percent disability 
evaluation was continued for a right knee injury.  

Upon VA examination dated in May 1988, the examiner noted 
excellent and full range of motion in the right knee with 
some slight pain on motion.  Some tenderness and soreness 
around the knee was also noted.  The examiner noted no 
significant crepitance or effusion.  The joint was noted as 
stable.  Examination of the right foot revealed tenderness 
over the metatarsal heads, but an otherwise normal foot 
examination.  Diagnoses of a postoperative residual injury to 
the right knee and a residual injury to the right foot were 
noted.  

Relevant VA outpatient treatment records dated from May 1989 
to April 1990 reflect complaints of pain in the right leg 
area.  A July 1989 clinical record reflects that physical 
examination of the knee, hip, ankle, and foot revealed no 
cellulitis, no edema, and no effusion.  An impression of 
chronic knee and foot pain was noted.  

Upon VA examination dated in July 1990, the veteran 
complained of right knee pain and swelling as well as cramps 
in the right foot and forefoot.  It was noted that the 
veteran walked well and could go a few steps on the toes 
before the right foot gave out.  The veteran could walk on 
his heels but experienced pain in the right foot.  The 
examiner noted the veteran could squat "about full with 
right knee pain."  Reflexes were noted as depressed in both 
knees and ankle jerks were normal.  Some popping was noted in 
the right knee.  The knee was also noted as stable with a 
negative drawer sign.  Examination of the right foot revealed 
decreased sensation in the right calf, right dorsum of the 
foot and toes with a numb great right toe.  Bilateral 
pronated flatfeet were also noted.  Impressions of internal 
derangement of the right knee, post-fracture of the right 
foot with painful forefoot, and pronated flat feet were 
noted.  

Relevant VA outpatient treatment records dated from July 1991 
to January 1993 reflect complaints of right knee pain in 
January 1993.  Full range of motion in the right knee with no 
effusion was noted.  The veteran also complained of pain in 
the left leg.  

Upon VA examination dated in January 1993, the veteran 
complained of knee pain with some aching and soreness as well 
as occasional swelling or "give away."  The veteran also 
complained of metatarsal pain in the right foot with soreness 
and tenderness.  Physical examination revealed the veteran 
was able to ambulate without difficulty.  Examination of the 
knees showed some pain and tenderness, some slight pain on 
motion, no effusion, and no joint line pain.  Range of motion 
was noted as from zero degrees to 130 degrees flexion.  The 
examiner noted no significant crepitus or instability.  
Examination of the right foot revealed some tenderness, 
soreness, and pain to palpation of the first and second 
metatarsals.  No other swelling or deformity was noted.  The 
veteran's gait was noted as normal.  Diagnoses of right knee 
strain and residual fracture of the right foot were noted.  A 
radiographic report of the knee revealed no significant bone 
or joint abnormality in the right knee.  Mild degenerative 
changes were noted in a radiographic report of the right 
foot.  

Relevant VA outpatient treatment records dated from January 
1993 to December 1993 reflect complaints of ankle pain, foot 
pain, leg pain, and knee pain.  An April 1993 clinical record 
reflects an impression of questionable arthritic process in 
the right foot.  A relevant impression of chronic right knee 
pain with probable cartilage damage was noted in a May 1993 
clinical record.  An October 1993 clinical record reflects a 
notation of mild tenderness upon palpation in the right knee.  
The left knee was noted as within normal limits.  

In a May 1993 confirmed rating decision, the RO continued a 
10 percent disability evaluation for the veteran's service-
connected right knee condition, a noncompensable evaluation 
for the service-connected left knee condition, and a 10 
percent disability evaluation for the service-connected 
residuals of a right foot injury.  The veteran filed a timely 
notice of disagreement and substantive appeal.  

VA outpatient treatment records dated from January 1994 to 
November 1994 reflect complaints of pain in both legs and 
feet.  

At his June 1994 RO hearing, the veteran testified that he 
experienced pain, swelling, popping, and discoloration in the 
right knee.  (Transcript, pages 2-4).  The veteran also 
testified to limitation of motion, instability, and 
aggravation by the weather.  (Transcript, page 3).  The 
veteran also stated that the pain in his right knee sometimes 
radiated down into his foot causing sharp pains.  
(Transcript, page 4).  The veteran reported difficulty 
walking, sitting, climbing stairs, and sleeping due to his 
right knee.  (Transcript, pages 5-6).  As to his left knee, 
the veteran testified that experienced pain and swelling.  
(Transcript, page 6).  The veteran reported the pain radiated 
into the foot and ankle and was accompanied by numbness and 
tingling.  (Transcript, page 7).  The veteran also reported 
popping, limitation of motion and instability in both knees.  
(Transcript, pages 7-8).  The veteran stated he took Motrin 
and Tylenol for pain relief.  (Transcript, pages 7, 11).  In 
regard to his service-connected right foot, the veteran 
testified that he experienced pain, swelling, discoloration, 
and limitation of motion in the right foot.  (Transcript, 
page 9).  

Upon VA examination of the joints dated in August 1994, the 
veteran complained of constant pain in the right knee with 
prolonged walking and standing.  The veteran also complained 
of increased pain with weather changes, especially dampness.  
The examiner noted the veteran was able to rise on his heels 
and toes and squat, but squatting caused pain in the right 
foot and right knee.  Physical examination of the right knee 
revealed no warmth or swelling.  Crepitations were noted as 
present.  The examiner noted tenderness of the medial and 
lateral aspects of the right knee with flexion and extension 
against resistance.  Muscle strength was good and no muscle 
atrophy was noted.  Drawer and McMurray's signs were 
negative.  The examiner also noted no Ballottement was 
present and no instability was present.  Range of motion of 
the right knee was noted as zero degrees extension and 140 
degrees flexion.  A diagnosis of residuals of an injury to 
the right knee was noted.  A radiological report of the right 
knee revealed no arthritis and an impression of a normal 
right knee.  It was noted that a comparison view of the left 
knee showed minimal deformities of the proximal tibia and 
fibula due to old healed fractures.  

Upon VA examination of the feet dated in August 1994, the 
veteran complained of constant pain in the right foot with 
prolonged walking, standing, and weather changes.  Upon 
physical examination the examiner noted no warmth, swelling, 
or bony deformities.  Tenderness over the dorsal aspect of 
the midfoot was noted.  Muscle strength in the right foot 
with dorsi and plantar flexion was noted as good against 
resistance.  It was noted the veteran could rise on his heels 
and toes, but experienced pain in the right foot.  Pain in 
the right foot was also noted upon squatting.  A diagnosis of 
status-post fracture of the right foot with residuals was 
noted.  A radiology report of the right foot revealed early 
spur formation on the medial aspect of the head of the first 
metatarsal bone.  A similar change was seen in the left foot 
and it was noted as probably developmental.  No arthritis was 
noted.  

VA outpatient treatment records dated from January 1995 to 
January 1996 reflect complaints of right foot pain and an 
impression of tendonitis in the right Achilles.  The veteran 
also complained of pain and swelling in both knees.  A normal 
range of motion in both knees, no tenderness, and no swelling 
and an impression of osteoarthritis in the knees was noted.  

In an April 1997 decision, the Board remanded the issues of 
entitlement to an evaluation in excess of 10 percent for a 
right knee disability, entitlement to a compensable 
evaluation for a left knee disability, and entitlement to an 
evaluation in excess of 10 percent for a right foot 
disability to the RO for additional development.  

VA outpatient treatment records dated from January 1996 to 
December 1997 reflect a complaint of right knee pain and an 
inability to work in February 1997.  An impression of chronic 
right knee pain with questionable arthritis was noted.  
Complaints of pain in both knees and in the right foot were 
also noted in July 1997 and December 1997.

Upon VA examination of the joints dated in June 1997, the 
veteran complained of soreness, pain, tenderness, occasional 
stiffness and swelling, occasional locking and give away, and 
a lack of endurance in both knees.  Physical examination of 
the knees revealed some anterior knee pain, some 
patellofemoral pain and patellofemoral tenderness.  
Crepitation with motion as well as pain throughout the range 
of motion was also noted.  The examiner noted no effusions.  
Range of motion in the right knee was noted as from zero 
degrees to 115 degrees flexion.  Range of motion in the left 
knee was noted as from zero degrees to 120 degrees flexion.  
The examiner noted no joint line pain and a negative 
McMurray's sign.  Both knees were noted as stable.  Diagnoses 
of residual post-operative injury to the right knee, and 
residual post-operative injury to the left knee were noted.  
A radiology report of the knees revealed normal knees with no 
evidence of arthritis or other pathology.

Upon VA examination of the feet dated in June 1997, the 
veteran complained of pain, stiffness, soreness, difficulties 
with prolonged standing and walking, and difficulties with 
endurance on the right foot.  Physical examination of the 
right foot revealed a little bit of generalized pain and 
tenderness across the metatarsals and midfoot area.  Some 
hammering of the second toe was also noted.  No other 
malpositioning of the foot, heel, or Achilles tendon and no 
other bone or joint deformities were noted.  The veteran was 
able to rise onto his toes, heels and squat.  A diagnosis of 
a residual injury to the right foot with mild pes planus and 
right second hammertoe was noted.  A radiology report of the 
right foot revealed early minimal arthritis and mild hallux 
valgus deformity.

In a November 1998 rating decision, the RO determined that a 
20 percent disability evaluation was warranted for the 
veteran's right knee condition, effective February 5, 1997.  
The RO also determined that a 10 percent disability 
evaluation was warranted for the veteran's left knee 
condition, effective June 16, 1997.  

Upon VA joint examination dated in April 1999, the examiner 
noted some anterior knee pain and a slight amount of 
patellofemoral crepitation in both knees.  Some medial joint 
line pain was also noted in both knees.  Range of motion in 
both knees was noted as from zero degrees to 125 degrees 
flexion with pain at the extremes of flexion.  No effusion 
was noted and McMurray's sign was negative.  Both knees were 
stable to mediolateral and anteroposterior testing.  A 
radiology report of both knees revealed no significant bone 
pathology of both knees.  A diagnosis of residual post-
operative injury of both knees with chondromalacia was noted.  
The examiner noted the veteran was going to have more 
difficulties because of a combination of the knee and foot 
with difficulties doing jobs requiring prolonged standing, 
excessive walking, climbing, squatting, and crawling 
activities.  The examiner further noted the veteran would 
probably need vocational assistance.  

Upon VA general medical examination dated in April 1999, the 
examiner noted the veteran ambulated well and was able to 
move all extremities without weakness.  

Upon VA examination of the feet dated in April 1999, the 
examiner noted the veteran could ambulate without assistance.  
Some tenderness and soreness over the tarsal and metatarsal 
junctions of the foot was noted.  The examiner noted no other 
swelling or deformity of the feet.  A diagnosis of residuals 
of a fracture to the right foot was noted.  A radiology 
report reflects an impression of minimal degenerative 
arthritic changes of the first metatarsal phalangeal joints 
of both feet.

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Ankylosis of the knee with a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  Ankylosis of the knee in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation.  A 60 percent evaluation is warranted for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).

Impairment of the knee manifested by slight recurrent 
subluxation or lateral instability is evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Moderate recurrent subluxation or lateral instability 
is evaluated as 20 percent disabling.  Severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint will be 
evaluated as 20 percent disabling. Cartilage, semilunar, 
removal of, symptomatic will be evaluated as 10 percent 
disabling. See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259.
 
Traumatic arthritis and degenerative arthritis are evaluated 
based upon limitation of motion of the affected part.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Diagnostic 
Code 5003 is only applied where the limitation of motion is 
noncompensable under the diagnostic code(s) pertinent to the 
specific joint or joints involved.  Diagnostic Code 5003 
further provides that a rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  In the absence of 
limitation of motion with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent evaluation is warranted.  In the absence of 
limitation of motion with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  A 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 30 percent 
evaluation may be assigned where flexion is limited to 15 
degrees.  Pursuant to Diagnostic Code 5261, a zero percent 
evaluation is warranted where extension of the leg is limited 
to five degrees.  A 10 percent evaluation may be assigned 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where 
extension is limited to 20 degrees.  Where extension is 
limited to 30 degrees, a 40 percent evaluation may be 
assigned.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).

The veteran's right foot condition is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  A 10 percent 
evaluation is warranted for moderate foot injuries.  
Moderately severe foot injuries warrant a 20 percent 
evaluation and severe foot injuries warrant a 30 percent 
evaluation.  Actual loss of use of the foot warrants a 40 
percent rating.  

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Analysis

I.  Right Knee Condition

The veteran's right knee condition is currently evaluated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Following a review of the competent 
medical evidence of record, the Board concludes that an 
evaluation in excess of 20 percent for a right knee condition 
is not warranted.  

The available medical evidence of record consistently notes 
the veteran's right knee as stable with no effusion, and 
negative McMurray's and drawer signs.  In the absence of 
competent medical evidence of severe recurrent subluxation or 
lateral instability, an evaluation in excess of 20 percent is 
not warranted for the veteran's right knee condition.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The medical evidence of record further reflects that the 
veteran does not demonstrate any compensable limitation of 
right knee motion.  Thus, application of Diagnostic Codes 
5260, 5261 would result in a noncompensable evaluation.  The 
record is further silent for competent medical evidence of 
right knee ankylosis, thus evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 is not warranted.  Although the 
veteran has complained of pain and swelling, the record is 
silent for diagnostic testing indicative of right knee 
arthritis. 

With regard to the above, the Board also references 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has limitation 
of motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  As noted 
above, there is no evidence of limitation of motion 
sufficient to warrant a zero percent evaluation under either 
Diagnostic Code 5260 or 5261; thus application of VAOPGCPREC 
23-97 (O.G.C. Prec. 23-97) is not warranted and a separate 
rating for arthritis may not be assigned.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  The Court has, however, held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Because the veteran's 
disability is rated under Diagnostic Code 5257, a code which 
is not predicated solely on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
The Board notes that in this case, despite the veteran's 
complaints, the competent and contemporary medical evidence 
fails to reveal objectively verified symptoms such as 
swelling, atrophy, weakness, or increased temperature.  The 
Board recognizes the notations of crepitation and pain on 
motion contained within the veteran's medical evaluation 
reports.  However, the examination reports consistently note 
the veteran's tenderness and pain on motion as slight.  In 
the absence of additional objectively verified symptoms such 
as swelling, atrophy, weakness or increased temperature, the 
Board concludes that the veteran manifests no additional 
functional disability due to pain on use so as to warrant an 
evaluation higher than the currently assigned 20 percent.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The Board emphasizes 
that the evidence in this case is not so evenly balanced as 
to require application of the provisions of 38 U.S.C.A. 
§ 5107(b); rather, the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257.

II.  Left Knee Condition

The veteran's left knee condition is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Following a thorough review of the 
competent medical evidence of record, the Board concludes 
that an evaluation in excess of 10 percent is not warranted 
for the veteran's left knee condition.  

The available medical evidence of record consistently notes 
the veteran's left knee as stable with no effusion, and 
negative McMurray's and drawer signs.  In the absence of 
competent medical evidence of moderate recurrent subluxation 
or lateral instability, an evaluation in excess of 10 percent 
is not warranted for the veteran's right knee condition.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The medical evidence of record further reflects that the 
veteran does not demonstrate any compensable limitation of 
left knee motion.  Thus, application of Diagnostic Codes 
5260, 5261 would result in a noncompensable evaluation.  The 
record is further silent for evidence of left knee ankylosis, 
thus evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 is not warranted.  

Although the veteran has complained of pain, popping, and 
swelling, the record is silent for diagnostic testing 
indicative of left knee arthritis.  For the same reasons as 
previously set forth in regard to the right knee condition, 
application of VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) is not 
warranted and a separate rating for arthritis may not be 
assigned for the veteran's left knee condition.

As previously noted, because the veteran's left knee 
disability is rated under Diagnostic Codes 5257, a code which 
is not predicated solely on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
The Board notes that in this case, despite the veteran's 
complaints, the competent and contemporary medical evidence 
fails to reveal objectively verified symptoms such as 
swelling, atrophy, weakness, or increased temperature.  The 
Board once again recognizes the notations of crepitation and 
pain on motion contained within the veteran's medical 
evaluation reports.  However, the examination reports 
involving the left knee consistently note the veteran's 
tenderness and pain as slight.  In the absence of additional 
objectively verified symptoms such as swelling, atrophy, 
weakness or increased temperature, the Board concludes that 
the veteran manifests no additional functional disability due 
to pain on use so as to warrant an evaluation higher than the 
currently assigned 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The Board emphasizes 
that the evidence in this case is not so evenly balanced as 
to require application of the provisions of 38 U.S.C.A. 
§ 5107(b); rather, the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257.

III.  Residuals of a Right Foot Injury

The veteran's residuals of a right foot injury are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Following a review of the 
evidence of record, the Board concludes that an evaluation in 
excess of 10 percent is not warranted for residuals of a 
right foot injury.

The most probative evidence of the current residuals of the 
veteran's right foot injury is the April 1999 VA foot 
examination and the April 1999 VA general examination.  The 
VA foot examiner noted tenderness and soreness over the 
tarsal and metatarsal junctions of the foot.  The examiner 
noted no other swelling or deformity in the feet.  The 
examiner also noted the veteran was able to ambulate without 
assistance.  Minimal degenerative arthritic changes of the 
first metatarsal and phalangeal joint were shown by x-ray.  
The VA general examiner also noted the veteran was able to 
ambulate well and was able to move all extremities without 
weakness.

The Board concludes the above findings are clearly consistent 
with no more than a moderate foot injury.  The recent 
examination results do not support a finding that the 
veteran's residuals of a right foot injury are "moderately 
severe" so as to warrant a higher evaluation pursuant to 
Diagnostic Code 5284.  

Additionally, in the absence of x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations, an evaluation 
in excess of 10 percent is not warranted under the rating 
criteria for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Board notes that because the veteran's disability is 
rated under Diagnostic Code 5284, a code which is not 
predicated solely on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due to 
pain do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Furthermore, in light of the medical examination 
reports reflecting no swelling or deformity and an ability to 
ambulate well, the Board concludes that the veteran manifests 
no additional functional disability due to pain on use so as 
to warrant an evaluation higher than the currently assigned 
10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right knee condition is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee condition is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the right foot is denied.


REMAND

The Board notes that in a June 1999 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for chronic pathology of the chest, to include 
lung or other respiratory system pathology, as secondary to a 
"crush injury" in service; that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for chronic pathology of the neck as 
secondary to a "crush injury" in service; that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for chronic pathology of 
the right upper extremity as secondary to a "crush injury" 
in service; that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for chronic pathology of the back as secondary to 
a "crush injury" in service; and denied the veteran's claim 
of entitlement to individual unemployability.  The veteran 
filed a timely notice of disagreement as to that decision in 
June 1999. Accordingly, the Board is required to remand these 
issues to the RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999)(The NOD 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a SOC.). The 
case is remanded to the RO for following action:

1.  The issues of whether new and 
material evidence has been 
presented to reopen a claim of 
entitlement to service connection 
for chronic pathology of the chest, 
to include lung or other 
respiratory system pathology, 
chronic pathology of the neck, 
chronic pathology of the right 
upper extremity and chronic 
pathology of the back as secondary 
to a "crush injury" in service, 
and the claim of entitlement to 
individual unemployability are 
referred to the RO for the issuance 
of a statement of the case.

2.  Should a timely substantive 
appeal be received concerning any 
of the above issues, all 
appropriate steps should be taken 
to prepare the case for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate
consideration, if otherwise in order.  No action is required 
by the veteran until he
receives further notice.  The purpose of this REMAND is to 
obtain clarifying
information and afford the veteran due process.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

